IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-83,247-01


                        IN RE ARTHUR LAMAR MITCHELL, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 695776 IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                           OPINION


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 185th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       On June 3, 2015, we held this application in abeyance and ordered Respondent, the Harris

County District Clerk, to respond. He forwarded the record of the State’s receipt of Relator’s

application in which it acknowledged receiving the application on August 5, 2014. He also

forwarded an order designating issues (ODI) signed by the trial court on June 22, 2015.
                                                                                                        2


        Respondent has a ministerial duty to forward an Article 11.07 application to this Court within

181 days of the State’s receipt of that application, unless this Court grants a trial court an extension.

TEX . R. APP . P. 73.4(b)(5). In Relator’s case, we have not granted the trial court an extension. The

June 22, 2015 ODI Respondent forwarded is also untimely. A trial court has thirty-five days from

the State’s receipt of an Article 11.07 application to enter a timely ODI. TEX . CODE CRIM . PROC.

art. 11.07, §3(c).

        Accordingly, we conditionally grant mandamus relief and direct Respondent to immediately

forward Relator’s application to this Court. The writ of mandamus will issue only in the event that

the Respondent fails to comply.

Filed: July 29, 2015
Do not publish